Hamm, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying the claimant from benefits on the ground that she had voluntarily left her employment without good cause by provoking her discharge (Labor Law, § 593). The claimant was directed to perform certain work in addition to her ordinary duties and refused to accept the assignment because she considered it too burdensome. She was warned that refusal to perform the assigned duties would result in her dismissal and, after persisting in her refusal, was dismissed. The board said that “ The assignment * * * would not involve a large volume of work as demonstrated by the actual experience of the employer” and found as a fact that the claimant’s refusal to perform the work assignment given to her brought about her dismissal and that under such circumstances this constituted a voluntary leaving of the employment without good cause. As factual issues were presented, and, as the board’s findings were supported by substantial evidence, we are without authority to disturb the determination (Labor Law, § 623; Matter of Karman [Lubin], 2 A D 2d 626). Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.